DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner's Amendment
Authorization for this examiner' s amendment was given in a telephone interview with Mr. Michael J. Brandt on July 19, 2022. 

The application has been amended as follows:
Regarding claim 20. (Currently Amended) The rotor of claim 1, wherein the magnet retainers extend a distance radially away from the cylindrical surface that is substantially [[]] the same as a radial height of each of the separate magnet pieces.

Reasons for Allowance
Claims 1-11 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the rotor body is comprised of a plurality of retention laminations and a plurality of guide laminations, wherein each of the retention laminations includes a plurality of fingers that are sized and shaped to engage and retain each of the separate magnet pieces of the plurality of magnets,page 2 of 9June 16, 2022Attorney Docket No. 739133 wherein each of the guide laminations includes a plurality of guide stubs, wherein the guide stubs extend a distance radially away from the cylindrical surface less than that of the fingers, wherein each of the guide laminations is flanked by one of the retention laminations.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839